Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 1 of 20 PageID 59




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

KARYN D. STANLEY,                   )
                                    )
     Plaintiff,                     )
                                    )
v.                                  )                   CASE NO.: 6:20-cv-629-Orl-78GJK
                                    )
CITY OF SANFORD, FLORIDA,           )
                                    )
     Defendant.                     )
____________________________________)

                       PLAINTIFF’S RESPONSE IN OPPOSITION
                   TO DEFENDANT’S MOTION TO DISMISS (DOC. 14)

       Through undersigned counsel, Plaintiff KARYN D. STANLEY, hereby responds and

opposes the Motion to Dismiss (Doc. 14) filed by the Defendant, CITY OF SANFORD, as follows:

                UNDERLYING FACTS AND DESCRIPTION OF THE CLAIMS

       Plaintiff was employed by Defendant as a Firefighter; she rose to the rank of Lieutenant.

(Doc. 1, ¶¶ 4, 13-15) Unfortunately, through no fault of her own, Plaintiff became physically

disabled by a medical condition and was no longer able to perform the high physical standards

required for Firefighters. (¶ 16) Therefore, she was forced to retire from her Firefighter career after

approximately twenty (20) years, having no choice because of her physical medical condition,

though she had fully intended and planned to remain in the Defendant’s employment for at least

another 5 years and attain “normal” retirement. (¶¶ 4, 16)

       Plaintiff’s Complaint (Doc. 1) alleges that she is being subjected to discriminatory treatment

and suffering a discriminatory impact from the policy of the City of Sanford that pays for its

disability retirees’ health insurance benefits for only two years following their retirement, while

paying for its “regular” retirees’ health insurance benefits until they reach the age of 65. The City
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 2 of 20 PageID 60




previously had a policy that provided both its “regular” retirees and its disability retirees with a full

subsidy for payment of their health insurance plan until age 65. (¶19) This is a stand-alone fringe

benefit, not part of any pension plan and not subject to any contributions made based on years of

service. (¶23) When the City decided to change that policy, it did not provide or discuss any

actuarial or other basis for the change. (¶¶20, 32). Moreover, the City’s own legal counsel advised

the City that the policy change contains an illegal difference in treatment of retiree types, citing the

Florida statute that prohibits such a distinction in the provision of this stand-alone fringe benefit.1/

(¶22)   City’s discriminatory policy deprives Plaintiff of the equal benefit of receiving a health

insurance subsidy until she reaches age 65 and will result in economic harm to her and denial of

equal access to health benefits as that of her non-disabled “regular” retiree peers. (¶ 26)

        Plaintiff’s Complaint asserts the following claims:

                Count I - Section 504, Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.

        (“Rehabilitation Act”) for the City’s discrimination in the provision of health

        insurance benefits to its disability retirees including Plaintiff, with no legitimate

        actuarial basis for the disability-related distinction;

                Count II - The Americans with Disabilities Act (ADA) as amended by the

        ADA Amendments Act of 2008 (“ADAAA”), Section 42 U.S.C.A. § 12101 et seq.,

        for the City’s discriminatory failure to provide equal access for disabled individuals

        including Plaintiff to its group health insurance plan;



        1
         /Significantly, this fringe benefit is created by a stand-alone City policy, not by an
insurance policy, not by any pension plan, and not by any kind of plan, fund, or benefit program
that employees contribute funds to accrue over years of service. Employees who have more
years of service than Plaintiff have not paid anything into a fund for this fringe benefit, as no
City employees pay anything into any fund for this fringe benefit. Although this particular fringe
benefit is governed by Florida Statute §112.0802(1) and is cited in the Complaint, Defendant
completely fails to address this key statute.
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 3 of 20 PageID 61




               Count III - the Florida Civil Rights Act (“FCRA”), § 760.01, et seq., Florida

       Statutes, for the City’s discriminatory failure to provide equal access for Plaintiff,

       a disabled individual, to its group health insurance plan;

               Count IV - The Declaratory Judgment Act, 28 U.S.C. §2201, seeking

       declaratory relief for the Defendant’s ultra vires violation of state law in the

       provision of health benefits to retirees;

               Count V - 42 U.S.C. §1983 ("Section 1983") for violations of federal anti-

       discrimination laws; and

               Count VI - Equal Protection Claim under Section 1983 - a facial

       discrimination claim, alleging no legitimate governmental reason exists for having

       an insurance continuation policy that discriminates against its disabled retirees.

                  OVERVIEW OF DEFENDANT’S MOTION TO DISMISS

       In its Motion to Dismiss, Defendant makes the following arguments, all of which are

unsupported by the law and should be rejected:

       (1) That Counts I, II and III should be dismissed because the Plaintiff is not a qualified

individual under the ADA because “once she was granted her disability retirement . . . she could no

longer perform the essential functions of her employment as a firefighter. As such, she is plainly

not a qualified individual with a disability, and, as such, has failed to state a cause of action as a

matter of law.” (Doc. 14, p. 4).

       (2) That Counts I, II and II should be dismissed because the Plaintiff failed to plead an

adverse employment action based on disability, claiming that Plaintiff’s allegations of a change in

the benefits provided to disability retirees was insufficient. (Doc. 14, p. 5).

       (3) Citing no authority whatsoever, that Count IV for Declaratory Relief should be dismissed
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 4 of 20 PageID 62




on the basis that “Plaintiff has not in any way set firth (sic) the elements if (sic) this claim, with the

requisite facts, not (sic) has Plaintiff otherwise established entitlement to declaratory relief.” (Doc.

14, p. 6);

        (4) That Plaintiff’s Count V for Section 1983 violation should be dismissed because Plaintiff

has failed to plead a violation of the ADA or the Rehabilitation Act or any constitutional violation.

(Doc. 14, pp. 6-7); and

        (5) That Plaintiff’s Count VI Equal Protection claim under Section 1983 should be

dismissed because she was not treated differently due to her disability but because of her number

of years of service. (Doc. 14, p. 7)

                 ARGUMENT: MOTION TO DISMISS SHOULD BE DENIED

        To survive a Rule 12(b)(6) motion to dismiss, a complaint must recite "a short and plain

statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). The

complaint must "contain sufficient factual material, accepted as true, to state a claim to relief that

is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible

when "the pleaded factual content allows the court to draw a reasonable inference that the defendant

is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The issue is

whether the plaintiff has alleged enough information to proceed to discovery—not whether the

plaintiff will win her case. Id. at 678-79.

             A: PLAINTIFF IS A QUALIFIED INDIVIDUAL WITH A DISABILITY

        Defendant argues that the Court should dismiss Counts I, II and III in the Complaint -

Plaintiff’s discrimination claims under the Rehabilitation Act, the ADA and the FCRA - on the basis

that Plaintiff is not a Qualified Individual, citing only Bass v. City of Orlando, 57 F.Supp. 2d 1318

(M.D. Fla. 1999) aff’d 203 F.3d 841(11th Cir. 1999) (per curiam). Defendant inexplicably fails to
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 5 of 20 PageID 63




mention that the holding in the Eleventh Circuit case underpinning the Bass decision, Gonzales v.

Garner Food Svcs., Inc., 89 F.3d 1523 (11th Cir. 1996) was expressly overturned in Johnson v. K

Mart Corporation, 273 F.3d 1035, 1037 (11th Cir. 2001):

       In Part I, we consider the question whether a former employee — as against a current
       employee or an applicant — is eligible to file suit under 42 U.S.C. § 12112(a), which
       makes it unlawful to "discriminate [with respect to employment] against a qualified
       individual with a disability because of the disability of such individual...." This court
       has previously — over strong dissent — answered the question in the negative. See
       Gonzales v. Garner Food Services, Inc., 89 F.3d 1523 (11th Cir.1996), reh'g denied,
       104 F.3d 373 (11th Cir.1996), cert. denied, 520 U.S. 1229, 117 S.Ct. 1822, 137
       L.Ed.2d 1030 (1997). Herein we revisit this question in light of the principles set
       forth in a subsequent Supreme Court opinion, Robinson v. Shell Oil Co., 519 U.S.
       337, 117 S.Ct. 843, 136 L.Ed.2d 808 (1997), which addressed the same question as
       it arose under a cognate statute, Title VII of the Civil Rights Act of 1964, answering
       the question in the affirmative. In our judgment, Robinson mandates the conclusion
       that Gonzales is no longer good law and must be deemed overruled.

Moreover, in footnote 6, the majority rejected its per curiam decision in Bass v. Orlando as having

any weight since the Court failed to consider the effect of the Supreme Court’s intervening decision

in Robinson. Defendant in the instant case failed to point out to the Court that Bass v. Orlando was

also implicitly overturned by Johnson v. K-Mart.

       However, the Eleventh Circuit granted en banc review of Johnson v. K Mart Corporation

and vacated the opinion on December 19, 2001, per the Eleventh Circuit Rule 35-10 (“the effect of

granting a rehearing en banc is to vacate the panel opinion and the corresponding judgment.”) When

the K Mart Corporation went into bankruptcy, all proceedings were stayed, and after several years,

the case was settled and the appeal was dismissed with prejudice on October 21, 2004. (Copy of the

Eleventh Circuit docket is attached as Exhibit 1).

       The effect of the proceedings in Johnson v. K-Mart is that there is no good precedent within

the Eleventh Circuit on this issue as it has not since then addressed the impact of the Supreme

Court’s intervening decision in Robinson on the holding in Gonzales, and the case upon which
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 6 of 20 PageID 64




Defendant relies, Bass v. Orlando is not dispositive of the issue. Instead, one must look at the

reasoning of the panel in Johnson v. K-Mart and other circuits to apply it to decide the issue.

       An intervening decision of the Supreme Court subjects a prior decision of this Court to

reconsideration. See Chambers v. Thompson, 150 F.3d 1324, 1326 (11th Cir.1998) ("We are bound

to follow a prior panel or en banc holding, except where that holding has been overruled or

undermined to the point of abrogation by a subsequent en banc or Supreme Court decision."). The

panel in Johnson v K-Mart found there was a material inconsistency between its prior panel decision

in Gonzales and the Supreme Court’s ruling in Robinson, as explained by Judge Barkett in her

concurring decision:

       Robinson explicitly invalidates several of the propositions that informed the
       Gonzales Court's conclusion that Title I of the Americans with Disabilities Act
       ("ADA"), 42 U.S.C. § 12101 et. seq., only covers former employees. In both
       Gonzales and Robinson, the basic question presented was whether the term
       "employee" in an employment discrimination statute only refers to current
       employees or includes former employees. In both cases, the employer argued that the
       plain definition of the term "employee" in an employment discrimination statute
       unambiguously refers to current employees. Robinson, 519 U.S. at 339, 117 S.Ct.
       843; Gonzales, 89 F.3d at 1526. The Court in Gonzales agreed, holding that the term
       "employee" in Title I was plain and unambiguous, and only referred to current
       employees. Gonzales, 89 F.3d at 1526 (interpreting 42 U.S.C. § 12111(4)). However,
       the Supreme Court in Robinson rejected the notion that the term "employee,"
       standing alone, is unambiguous, explaining that the term "employee" "lacks any
       temporal qualifier and is consistent with either current or past employment."
       Robinson, 519 U.S. at 342, 117 S.Ct. 843 (discussing 42 U.S.C. § 2000e-3(a)). The
       Supreme Court indicated that courts should not draw unnecessary meaning from the
       fact that the term "employee" is generally defined in an employment discrimination
       statute as a "person employed by an employer," explaining that the word "employed"
       in this context "is not ... limited in its possible meanings, and could just as easily be
       read to mean `was employed'" by an employer. Id. at 342, 117 S.Ct. 843.

Johnson v. K-Mart, 273 F.3d at 1060-61.

       It is well-established that it is unlawful for an employer to discriminate on the basis of

disability in the provision of fringe benefits available by virtue of employment.         29 C.F.R. §

1630.4(f)). Since the ADA protects in the provision of benefits, "qualified individual with a
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 7 of 20 PageID 65




disability" must be interpreted to give effect to the rights that the ADA has created. It is unlikely that

Congress intended to create a “bait-and-switch,” where an individual is only covered by the statute

until the moment when she actually needs its protection. The more reasonable interpretation of the

statute is that a former employee who is denied access to fringe benefits due to disability-based

discrimination can bring suit to challenge such discrimination. Moreover, Plaintiff has alleged that

she was denied equal access to insurance benefits on the basis of her disability. In Anderson v. Gus

Mayer, 924 F.Supp. 763 (E.D. Tex. 1996), the court extensively reviewed the ADA legislative

history, interpretations, scholarly debate and case law to determine that an employer has a duty

under the ADA to provide equal access to insurance coverage for its disabled employees.

        The panel in Johnson v K-Mart analyzed the issue of the standing of a former employee to

bring an ADA suit about benefits by applying the logic of the Supreme Court in Robinson, a Title

VII case. The Johnson court noted that Gonzales (ruling prior to Robinson) had specifically relied

upon Title VII for the definition of “employer” under the ADA, ruling that it had a “plain and

ordinary meaning” and was “unambiguous” and plainly excluded former employees. However, the

Supreme Court’s analysis in Robinson expressly found ambiguous the words “applicant or

employee” and held they do not exclude former employees because of “the importance of temporal

qualifiers.” Johnson, id. at 1045.

        The panel in Johnson also relied upon two cases from other circuits, both of which applied

Robinson to determine standing for prior employees in ADA benefits claims. In those cases, the

Second and Third Circuits held that because the ADA expressly extends to provision of fringe

benefits, some of which typically would be received by people who are too disabled to continue

working, the temporal scope of the term "qualified individual with a disability" must be broad. Ford
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 8 of 20 PageID 66




v. Schering-Plough Corp., 145 F.3d 601, 605-07 (3d Cir.1998); and Castellano v. City of New York,

142 F.3d 58, 67 (2d Cir.1998).2/

       In Castellano, the Second Circuit looked first to the statutory definition of the term "qualified

individual with a disability," and concluded that the absence of a temporal modifier rendered that

definition ambiguous. See 142 F.3d at 67 ("[Section 12111(8)] fails to specify when a potential

plaintiff must have been a ‘qualified individual with a disability’ in the context of a claim that the

provision of retirement or fringe benefits is discriminatory."). The court then sought the meaning

of the term "qualified individual" in the "broader context" and "primary purpose" of the ADA,

noting that excluding former employees from the definition of "qualified individual[s] with a

disability" would undermine the purpose of other provisions of Title I of the ADA, particularly the

statute's prohibition of discrimination as to fringe benefits, embodied in 42 U.S.C. § 12112(b) and

29 C.F.R. § 1630.4. See id. The court observed that "[m]any fringe benefits are paid out to those who

no longer work and who are no longer able to work, and some fringe benefits are paid out to

individuals precisely because they can no longer work." Id. at 68.

       The Castellano court's reasoning can be restated along the following lines: since

"employees" generally are not entitled to receive disability-related fringe benefits unless they are

unable to work, they frequently do not need to or seek to enforce the ADA's prohibition of

discrimination as to those fringe benefits until they become former employees because that is when

those benefits are triggered. Excluding former employees from the category of "qualified

individuals" entitled to seek relief under the ADA would therefore effectively nullify prohibitions


       2
        / Other circuits have held that former employees who cannot perform the essential
functions of their jobs are not "qualified individuals" capable of suing under Title I of the ADA,
even for fringe benefits, but only one of these cases was issued subsequent to Robinson. See
Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1108 (9th Cir. 2000) (rejecting
analysis of the Second and Third Circuit cases post-Robinson). The Eleventh Circuit panel in
Johnson v. K-Mart expressly rejected the Ninth Circuit’s analysis in Weyer. Id. 273 F.3d at 1047.
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 9 of 20 PageID 67




against discrimination in the provision of disability benefits by allowing employers to deny the

benefits to a totally disabled employee at the only time the employee could claim them. Thus, the

Castellano court recognized the "illogic inherent" in a statutory scheme interpreted to create a right

to be free from discrimination in the post-employment provision of fringe benefits without also

providing a corresponding mechanism by which that right could be enforced. See id. at 69. The court

concluded that, when Congress limited the protection of the ADA to "qualified individual[s],"

"Congress was concerned [only] that employers not be forced to hire, promote, or retain unqualified,

disabled employees." Id. at 68.

       Consequently, "[w]here the alleged discrimination relates to the provision of post-

employment benefits, rather than to hiring, promotion, or firing, Congress's expressed concern about

qualifications is no longer implicated." Id. In other words, because a person entitled to long-term

disability benefits by definition can no longer perform the essential functions of his or her job, the

concern that such an employee be "qualified" to do that job is no longer of consequence.

       Similarly, the Third Circuit in Ford recognized a disjunction between the ADA's definition

of “qualified individual with a disability” and the rights conferred by the ADA, noting that former

employees must be eligible to bring Title I claims in order to effectuate Title I's prohibition against

discrimination in terms of fringe benefits. See, Ford, 145 F.3d at 605-06.

       It would frustrate the purpose of the ADA to deny a disabled former employee statutory

standing to bring a claim alleging discrimination in the provision of fringe benefits. If this Court

followed the path urged by Defendant City of Sanford, then no totally disabled person could ever

challenge any discriminatory distribution of fringe benefits, even though the ADA prohibits such

discrimination. Defendant’s position is contradictory to the purpose and coverage of the ADA,

creates a false, temporal “gotcha” for employees, is inconsistent with the latest published opinion
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 10 of 20 PageID 68




 from the Eleventh Circuit on this point, and is also inconsistent with the U.S. Supreme Court’s

 decision in Robinson. The Court should deny the Defendant’s Motion to Dismiss the discrimination

 claims on the basis of her not being a qualified individual.

   B. PLAINTIFF HAS SUFFICIENTLY ALLEGED DISCRIMINATION IN BENEFITS

        Defendant next argues Plaintiff’s discrimination claims should be dismissed because the

 Plaintiff should be compared to people who simply chose to leave before completing 25 years of

 service. (Doc. 14, pp. 5-6).

     1. Defendant Applies Incorrect Analysis for Facially Discriminatory Fringe Benefit

        Defendant has a stand-alone fringe benefit stated in the City’s policies for all personnel that

 Plaintiff contends is facially discriminatory. This policy is not part of the pension plan. This policy

 is not written into the health insurance plan. This policy is instead a personnel policy that the City

 chose to implement and chose to amend in a manner that clearly violates the ADA. The City policy

 provides City-Paid health insurance to all “normal” retirees, and also provides City-Paid health

 insurance to all “disabled” retirees. However, the policy arbitrarily, unfairly and illegally cuts off

 all City payments for the health insurance for the “disabled” employees at 24 months post-

 retirement. Meanwhile, “normal” retirees, get to stay on City-Paid health insurance to age 65.

 Charging Party rightly asserts this stand-alone City personnel policy violates the ADA.

        EEOC Enforcement Guidance 915.002 (06-08-1993) lays out the step-by-step analysis

 necessary to determine if a health insurance plan has an impermissible disability-based distinction:

        .... When confronted with a charge alleging that a health insurance plan distinction
        is a disability-based distinction that violates the ADA, the investigator should
        initially determine whether the challenged insurance term or provision is, in fact, a
        disability-based distinction. To do this, the investigator should determine whether:
        1) the insurance term, provision, or condition singles out a particular disability,
        discrete group of disabilities, or disability in general; .... .... [I]f the challenged
        insurance term or provision is found to be a disability-based distinction, the
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 11 of 20 PageID 69




         investigator should determine whether the respondent can justify the disability-based
         distinction by satisfying the requirements of section 501(c) of the ADA.

 Similarly, EEOC Directives Transmittal Number 915.003 (October 3, 2000) Chapter 3 of the EEOC

 Compliance Manual – ADA Issues identifies the threshold question as follows:

         Thus, if the charge challenges discrimination in the terms of provisions of a benefit
         plan, the relevant questions are the following:

         • Has the employer provided equal benefits to employees with disabilities and to
         other employees covered by the plan?

 In this case, Defendant’s written policy expressly on its face proves a disability-based distinction

 as compared to non-disabled employees who are covered by the City-Paid insurance benefit. The

 policy expressly states that while non-disabled retirees get their health insurance paid for by the City

 of Sanford until age 65 or Medicare eligibility, disabled retirees are cut-off from the payment after

 only two years or Medicare eligibility. This is on its face a disability-based distinction. At this stage

 of this case, Plaintiff has done all that is required to state a claim. Defendant has yet to answer and

 in its Motion to Dismiss, Defendant did not assert anything to overcome the disability-based

 distinction and Plaintiff has alleged a proper claim that Defendant violated the ADA.

      2. Even If Comparator Analysis Applied, Defendant Applies Wrong Comparator

         Moreover, contrary to Defendant’s repeated attempt to have the Court compare its disability

 retirees to people who simply chose to leave before 25 years of service, the EEOC Compliance

 Manual quoted above requires comparison of the disabled employees to the non-disabled employees

 who are “covered by the plan.” This makes the relevant comparators the regular retirees who do get

 the City-Paid health insurance. Like the disabled employees, they get the City-Paid health insurance,

 but instead of losing that payment two years after retirement, the non-disabled employees get that

 benefit to age 65, which is many years longer than the non-disabled retirees. Defendant’s argument

 makes an irrelevant comparison to those who do not qualify for the City-Paid health insurance at
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 12 of 20 PageID 70




 all. And as shown more fully below, that other group urged by Defendant is not even part of the

 applicable Florida Statute for this fringe benefit.

         According to Florida law, only disability retirees and those who have completed 25 years

 of service (“regular” or “normal” retirees) collect these benefits upon leaving employment and

 therefore the entire “third category” of people used as a red herring by Defendant is irrelevant by

 Florida law. And since the ADA requires a plan to comply with state law in order to be “bona fide”,

 the Defendant’s argument for a “third category” of retirees in this analysis is a mere red herring,

 irrelevant and fails.

         Moreover, until 2003, the City of Sanford’s policy was that it would equally pay for health

 insurance for its employees who retired after 25 years of service and its employees who retired on

 account of disability, paying each category until the employee reached the age of 65. In 2003, for

 reasons it has never articulated, Defendant City of Sanford changed that policy, limiting the

 disability retirees to getting only two years of health insurance subsidy. (Doc. 1, ¶¶19-20) That

 change only affected the disability retirees; not the persons who left the employ before 25 years of

 service since they were never provided a benefit, nor did the Florida Statute require that they were.

 The history of that policy is additional evidence that the correct comparators are the non-disabled

 employees who retired and do get the City-Paid health insurance until age 65. The change in the

 policy meant that the City went from an ADA-compliant old personnel policy to a non-compliant,

 ADA-violating new personnel policy.

         If an employer has made a disability-based distinction in a benefit plan [which Defendant

 does], it will be liable for a violation of the ADA unless it can show that the distinction is justified

 under both prongs of Section 501(c) of the ADA [which Defendant has not]. Defendant can only

 justify a discrimination-based distinction under Section 501(c) of the ADA by proving both prongs:
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 13 of 20 PageID 71




 (1) that it is a bona fide plan and (2) that is based on sound actuarial basis so it is not a subterfuge

 for discrimination. A bona fide plan can be shown if it complies with state law.

         More specifically, the City’s personnel policy is not a bona fide plan because it violates state

 law. Fla. Stat. §112.0801 authorizes cities like Defendant to pay for retirees’ health insurance

 premiums and keep them on the City’s health insurance plan in retirement. Section 112.0801(2)

 expressly defines “retiree” to include any officer or employee who “is placed on disability

 retirement and who begins receiving retirement benefits immediately after retirement from

 employment.” Further, Fla. Stat. § 112.0801(1) does not allow for distinction between “normal” and

 “disabled” retirees. Instead, it authorizes the City-Paid health insurance coverage for all “retirees.”

 Since the statutory definition of “retirees” includes those who retire after the “normal” number of

 years and those who retire due to “disability,” those two groups are to be treated the same under

 §112.0801, Fla. Stat. By violating Section 112.0801, the Defendant’s personnel policy for City-Paid

 health insurance for retirees is not “bona fide” under Section 501(c) of the ADA, and therefore

 violates the ADA as referenced above.

         Importantly, Fla. Stat. §112.0801 also excludes3/ the “red herring” group that Defendant

 improperly tries to introduce into this case; in other words, those who simply chose to retire early


         3
           /Since the 2007 amendment to Section 112.0801, adding the definition of “retiree” in
 subsection 2, the only retirees eligible for the City-Paid health insurance under this City-written
 policy are the disabled retirees and “normal” retirees. The third group (those who simply chose
 to retire early) were defined out of the Florida Statute with the 2007 amendment.
          So Defendant’s entire argument fails because Fla. Stat. §112.0801(2) that authorizes the
 City-Paid health insurance benefit to City retirees itself defines “retirees” only to include those
 with “normal” retirement (here it is 25 years of service) and disabled retirees (of which Charging
 Party is one and Defendant admits that).
          Further, Florida Attorney General Opinion 2008-05 (issued after the 2007 amendment)
 makes clear that mere “early” retirees who are not disability retirees are not entitled to the
 statutory coverage under Section 112.0801, Florida Statutes. Therefore, this fictitious,
 theoretical “third group” of retirees upon which Defendant rests its entire argument in its entire
 position statement, was written out of the Florida law in 2007 and now does not exist. The
 Florida Statute itself renders the mere “early” retirees completely irrelevant.
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 14 of 20 PageID 72




 without meeting either the years of service requirement or the disability requirement are not even

 “retirees” under the applicable Florida statute.

        As a result, it is clear that Defendant pins its entire attack on the validity of Plaintiff’s claims

 on a fallacy: there are not “three groups” relevant to this analysis and Defendant wrongly claims

 Charging Party is to be compared to those who simply “choose” to retire early. Moreover, in 2010,

 a memo was sent from Defendant’s City Attorney to the City’s HR Director informing the

 Defendant that “this statute does not allow an employer to distinguish between the individuals’

 retirement status.” (Doc. 1, ¶22) Despite this information from the City Attorney, Defendant has

 continued to treat “disabled retirees” differently than “normal retirees” by providing “normal

 retirees” City-Paid health insurance until age 65, while providing “disabled retirees” City-Paid

 health insurance for only two years. This violates the ADA.

        Not only did the City’s policy fail to meet the first prong of ADA 501(c) because it violates

 state law but its also fails to meet the second prong of ADA §501(c) because it has failed to show

 any sound actuarial or other basis for this facially discriminatory policy and has not shown that it

 is not a mere subterfuge for discrimination. “[A]n insurance plan is a subterfuge under the ADA

 if it is ‘based on speculation, and not on sound actuarial principles, actual or reasonable anticipated

 experience, or bona fide risk classification.’” Parker v. Metropolitan Life Ins. Co., 121 F. 3d 1006,

 1009 (6th Cir. 1997).

        The case cited by Defendant, Castellano v. City of New York, 142 F.3d 58, 67 (2d Cir.1998),

 is inapposite to the instant case on the comparator issue.4/ Unlike the instant case, Castellano

 involved a complex pension scheme that included funds that were pooled from multiple pension



        4
          /Defendant fails to note that the Castellano decision held that the disabled retirees were
 “qualified individuals” with standing to sue under Title I of the ADA, let along try to distinguish
 that holding with Bass v. City of Orlando.
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 15 of 20 PageID 73




 funds and accrued over time, and thus it met both prongs of 501(c) in that it did not violate state law

 and it was based on an actuarial sound basis, unlike the instant policy. Remember, Defendant’s

 personnel policy providing this stipend is not based on any kind of fund accrual over time and

 therefore its facial discrimination against the disabled cannot be overcome with a legal justification.

 Further, as shown above, Florida Stat. § 112.0801 renders Defendant’s asserted comparator a mere

 red herring, foreclosed by Florida law.

         Plaintiff has adequately pled an adverse action by stating that she, a disability retiree, was

 treated differently in the provision of the health insurance subsidy than regular retirees by the change

 in the policy that previously paid both regular retirees and disability retirees health subsidies until

 the age of 65. Plaintiff requests the Court deny dismissal on this basis as she has provided sufficient

 factual detail to proceed on her discrimination claims.

  C. PLAINTIFF HAS ADEQUATELY PLED HER DECLARATORY RELIEF CLAIM

         Citing no authority whatsoever, Defendant has moved for dismissal of Count IV for

 Declaratory Relief on the basis that “Plaintiff has not in any way set firth (sic) the elements if (sic)

 this claim, with the requisite facts, not (sic) has Plaintiff otherwise established entitlement to

 declaratory relief.” (Doc. 14, p. 6). Without any specificity or case law cited by Defendant, it is

 a bit difficult to fathom how to shape an argument to this nebulous request.

         Under the federal Declaratory Judgment Act, a court "may declare the rights and other legal

 relations of any interested party seeking such declaration, whether or not further relief is or could

 be sought." 28 U.S.C. § 2201; see also Fed. R. Civ. P. 57 ("[t]he existence of another adequate

 remedy does not preclude a declaratory judgment that is otherwise appropriate").

         An element for a declaratory judgment action is "the existence of an `actual controversy'

 between the parties, a term which holds a similar meaning as the cases and controversies
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 16 of 20 PageID 74




 requirement of Article III to the United States Constitution." Blitz Telecom Consulting, LLC v.

 Peerless Network, Inc., 151 F. Supp. 3d 1294, 1302 (M.D. Fla. 2015).

        The claim seeks to have the Court rule that the Defendant City of Sanford acted ultra vires

 and exceeded its statutory authority under Florida Statute §112.0801(1) when it reduced the duration

 of the City Health Insurance Subsidy from until age 65 to only two years following retirement of

 its disabled retirees only, and declare void the policy section which limits the City’s Health

 Insurance Subsidy to its disabled retirees to allow them the full benefits. (Doc. 1, ¶52).

        Plaintiff has plead an actual controversy: she wants the City of Sanford to provide her with

 a health insurance subsidy until she is 65 years old and the City won’t. This is not a hypothetical

 disagreement. Because there is a fight over whether City of Sanford exceeded its authority in

 limiting its health insurance subsidy policy and whether the City of Sanford must pay Plaintiff’s

 health insurance subsidy until she is 65 years old, the Complaint alleges an actual controversy to

 survive dismissal at this stage.

        The Court should deny the City of Sanford’s motion to dismiss on Count IV, brought under

 the federal Declaratory Relief Act.

       D. PLAINTIFF HAS STATED A SECTION 1983 DISCRIMINATION CLAIM

        Defendant has moved for dismissal of Plaintiff’s Count V for Section 1983 violation,

 claiming that Plaintiff has failed to plead a violation of the ADA or the Rehabilitation Act or any

 constitutional violation. (Doc. 14, pp. 6-7). Defendant’s argument regarding failure to plead the

 discrimination claims is a re-assertion of its previous arguments that Plaintiff failed to plead a

 violation of the ADA or the Rehabilitation Act. As argued above, Plaintiff contends that she has

 properly pled violations of both the ADA and the Rehabilitation Act: she asserted that the City of

 Sanford’s City Commission, the official policymaker for the Defendant, changed its health insurance
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 17 of 20 PageID 75




 subsidy in a manner that denied its disabled retirees with the same benefit as its regular retirees, in

 violation of the ADA and the Rehabilitation Act. (Doc. 1, ¶¶ 54-57).

         Defendant also argues that Plaintiff cannot base her Section 1983 claim on a violation of the

 discrimination laws; that she must identify a specific constitutional right allegedly infringed, citing

 Graham v. Connor, 490 U.S. 386, 394,109 S.Ct. 1865, 1870, 104 L.Ed.2d 443 (1989). However,

 that is a police misconduct case and not applicable to the instant matter.

         Defendant also cites Wright v. City of Tampa, 998 F. Supp. 1398 (M.D. Fla. 1998) for the

 proposition that “a Section 1983 claim is not viable where the only deprivation is the employee’s

 rights created by the Rehabilitation Act and the ADA.” (Doc. 14, p. 7). However this is a narrow

 mis-reading of the case. In Wright, the Court allowed the plaintiff’s Section 1983 claims to go

 forward on a motion for summary judgment, stating “Plaintiff is not precluded from bringing a

 §1983 claim concurrent with her Title VII and ADA claims as long as the §1983 claim is based on

 a distinct violation of a constitutional right,” finding that the allegations regarding the discriminatory

 actions and policies by the municipality’s official policymaker rendered an independent basis for

 a Section 1983 claim. Id., 998 F.Supp. at 1404. See also, Kruger v. Jenne, 164 F. Supp. 2d 1330,

 1339 (S.D. Fla. 2000) (rejecting a motion to dismiss, held that a litigant may simultaneously

 maintain causes of action under § 1983 and the ADA, “as long as the § 1983 claims are based on

 independent causes of action, i.e. claims based on violation of federally protected rights, whether

 constitutional or statutory.”)

         Plaintiff has sufficiently alleged that she has an independent basis for a Section 1983 claim

 for the violations of the ADA and the Rehabilitation Act, and the Defendant’s Motion to Dismiss

 on this claim should be denied.
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 18 of 20 PageID 76




              E. PLAINTIFF HAS STATED AN EQUAL PROTECTION CLAIM

         Defendant lastly argues that Plaintiff’s Count VI Equal Protection claim under Section 1983

 should be dismissed because she was not treated differently due to her disability but because of her

 number of years of service. (Doc. 14, p. 7). Again, this is a gross mis-characterization of the facts

 stated in the Complaint. Plaintiff has alleged that a policy issued by the City of Sanford

 intentionally and facially discriminated against its disabled retirees by reducing their benefits to two

 years instead of remaining to age 65 as previously provided and as continued to be provided to the

 regular retirees and that such policy violated the Plaintiff’s statutory rights to be free from

 discrimination on account of disability. (Doc. 1, ¶¶ 59-61)

         Here, Defendant oddly cited Glenn v. Brumby, 663 F.3d 1312, 1315 (11th Cir. 2011) for the

 proposition that the Equal Protection Clause provides that Defendant must “treat all persons

 similarly situated alike or, conversely, [must] avoid all classifications that are ‘arbitrary or irrational’

 and those that reflect a ‘bare desire to harm a politically unpopular group.’” (Doc. 14, p. 7).

 Plaintiff’s claim meets that standard: Plaintiff asserts that, contrary to Defendant’s argument, the

 Equal Protection Clause protects her in this case because the policy at issue did indeed distinguish

 on the basis of disability, not years of service, as argued by City. Until the City of Sanford changed

 it official policy in 2003, it had provided its disability retirees with equal benefits of its regular

 retirees - regardless of the amount of time in service by the disabled retirees. In other words, the

 regular retirees and the disability retirees were similarly situated. When the City implemented the

 policy changing the benefits, it did so without any stated basis and its impact was to treat its disabled

 retirees differently from its regular retirees. Contrary to the City’s assertions, how it treated other

 persons who retired early from the City is of no import - it never provided the health continuation

 benefit to those persons so they were never similarly situated to the disabled retirees.
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 19 of 20 PageID 77




         In Wright, the court held that “A claim for a violation of federally protected rights (under

 color of state law), whether statutory or constitutional, is actionable under §1983 . . . . Moreover,

 ‘an unconstitutional governmental policy could be inferred from a single decision taken by the

 highest officials responsible for setting policy in that area of the government’s business.’ . . . In

 addition, a municipality or a local government may be liable under Section 1983 when a plaintiff

 can show that the right violated stemmed from a custom or policy prescribed by that governmental

 entity.” Id., 998 F.3d at 1404. See also, Ali v. City of Clearwater, 915 F.Supp. 1231, 1235 (M D.

 Fla.1996) (allowing Section 1983 claim based on Rehabilitation Act to survive summary judgement

 where Plaintiff could show evidence of discrimination on the basis of handicap).

         Plaintiff has alleged in the Equal Protection claim that the City of Sanford’s health insurance

 continuation policy classified its disabled retirees as different from it other retirees, that there was

 no rational relationship between the classification and any legitimate governmental goal, and that

 the city has no legitimate governmental reason for having an insurance continuation policy that

 discriminates against its disabled retirees. (Doc. 1, ¶¶ 59-61) When a state actor, such as a

 municipality, classifies persons in any fashion, such conduct potentially invokes the Equal

 Protection Clause of the Fourteenth Amendment. However, under Equal Protection jurisprudence,

 a state actor may treat persons who are not members of a suspect or quasi-suspect class differently

 if it has a legitimate governmental purpose for doing so and seeks to achieve that purpose through

 rationally related means. City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 442, 105 S.Ct.

 3249, 3255-56, 87 L.Ed.2d 313 (1985). Although the Supreme Court does not consider handicapped

 persons to be a suspect or quasi-suspect class, id. at 443, 446, 105 S.Ct. at 3256, 3257-58, however,

 a state actor "may not rely on a classification whose relationship to an asserted goal is so attenuated
Case 6:20-cv-00629-WWB-GJK Document 17 Filed 06/10/20 Page 20 of 20 PageID 78




 as to render the distinction arbitrary or irrational" even if its classification is non-suspect. Id. at

 446, 105 S.Ct. at 3258.

         Since the Plaintiff has alleged that the City of Sanford has no legitimate governmental basis

 for the policy that classifies its disabled retirees differently from its regular retirees, Plaintiff has

 sufficiently established a claim of Equal Protection to survive Defendant’s Motion to Dismiss on

 that claim.

                                                 CONCLUSION

         Defendant’s Motion to Dismiss should be denied on all of the grounds stated.

                                                         Respectfully Submitted,

                                                         /s/Martha A. Chapman
                                                         Martha A. Chapman
                                                         Florida Bar No. 4464
                                                         MARTHA A. CHAPMAN, P.A.
                                                         Post Office Box 536924
                                                         Orlando, Florida 32853
                                                         407-896-4835 (office)
                                                         407-574-7912 (fax)

                                                                 -and-

                                                         /s/Patricia R. Sigman
                                                         Patricia R. Sigman
                                                         Florida Bar No. 961957
                                                         SIGMAN & SIGMAN, P.A.
                                                         211 Maitland Avenue
                                                         Altamonte Springs, FL 32701
                                                         407-332-1200 (office)
                                                         407-332-1210 (fax)
                                                         ATTORNEYS FOR PLAINTIFF

                                   CERTIFICATE OF SERVICE
        THIS IS TO CERTIFY that on this date, June 10, 2020, I electronically filed the foregoing
 with the Clerk of the Court by using the CM/ECF system.
                                                   /s/Martha A. Chapman
                                                   Martha A. Chapman
                                                   Florida Bar No. 4464
